Case: 4:18-cr-00876-JAR Doc. #: 257 Filed: 09/08/20 Page: 1 of 2 PageID #: 1380




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,

                                            4:18-cr-00876-JAR
                      Plaintiff,


                 v.


           ASHU JOSHI


                  Defendant.


                 M.D.’S RESPONSE TO DEFENDANT’S
            MOTION TO CONTINUE SENTENCING (DOC. #256)

      Comes now M.D., by and through counsel, and hereby responds to

Defendant’s Motion to Continue Sentencing (Doc. 256) as follows:

      1. A combined plea/sentence is currently set for September 16, 2020.

      2. Defendant’s motion (Doc. 256) seeks to continue this date for Sentencing

         purposes.

      3. M.D. asks this Court deny Defendant’s motion (Doc. 256) to the extent

         that it would continue Defendant’s Change of Plea.

      4. M.D. objects to Defendant’s motion (Doc. 256) in its entirety; however, in

         the event this Court is inclined to grant Defendant’s motion, M.D. asks

         this Court to maintain the Change of Plea setting for September 16, 2020.

      5. There is nothing in Defendant’s motion (Doc. 256) that indicates that the

         Change of Plea cannot proceed.
Case: 4:18-cr-00876-JAR Doc. #: 257 Filed: 09/08/20 Page: 2 of 2 PageID #: 1381




      WHEREFORE, M.D. asks this Court to proceed with Defendant’s Change of

Plea on September 16, 2020.

                                              Respectfully submitted,

                                              MUHLENKAMP & BERNSEN,
                                              ATTORNEYS AT LAW, LLC


                                              By: Tory D. Bernsen
                                              Attorney for M.D.
                                              Tory D. Bernsen, #62857MO
                                              P.O. Box 220126
                                              St. Louis, Missouri 63122
                                              (314) 462-0400
                                              (314) 737-2899 (cell)
                                              tbernsen@mbstlcriminaldefense.com


                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that the above document was electronically filed
on September 8, 2020 and served via the electronic filing system to all attorneys of
record.


                                              Tory D. Bernsen
